DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/2/21 has been entered.
Response to Arguments
The amendments filed 11/2/21 have been entered. 

     Applicant’s amendments have necessitated the new prior art rejection presented below. Specifically, the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20080167752 A1), in view of Cotton (US 20050103538 A1). 
     Should applicant desire, applicant is invited to contact the examiner to discuss claim amendments to resolve the outstanding 112(b) issues discussed below and incorporate the allowable subject matter which has been indicated below. 


Claim Objections
Claims 25 and 28-30 objected to because of the following informalities:  
Claims 25 and 28 recite “the drive wheels”. While it is clear that applicant intends to refer to the previously introduced “a first drive wheel” and “a second drive wheel”, the examiner recommends the use of a consistent nomenclature for claim elements.  
Claim 29 recites “the radially extendable arm”, while it is clear that applicant intends to refer to the previously introduced “an arm radially extendable […]”, the examiner recommends the use of a consistent nomenclature for the claim elements. In this case, refer to “the arm” would be most appropriate.
Claim 29 recites “gear train within the […] arm” and “gear train within the linkage”. It appears that the appropriate article preceding “gear train” is missing. In this case it appears that the claim should recite “the gear train […]” to refer to the claim element that has already been previously introduced.  
Claim 30 recites “the linkage gear train”. While it is clear what applicant intends to refer to, to ensure consistency with how the claim element has been previously introduced, the examiner recommends reciting the limitation as “the gear train within the linkage”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recited “a single pivot point”. It is not clear what applicant intends with this recitation. The claim as recited, in order to be implement, requires multiple pivot points e.g. the connection from the arm to the linkage and the connection of the arm to the tool body (see e.g. Fig 18A-18B). The single pivot point has been recited as a feature of the downhole tractor mechanism as opposed to merely a feature of the linkage. While the examiner acknowledges the use of the open-ended “comprising” transitional phrase, it is unclear what the term “single” as an adjective is intended to convey with respect to the pivot point claimed. For the purpose of applying prior art, the claim has been examined as best understood with the understanding the linkage consists of a single pivot point.  Claims 25 and 28-31 have been rejected for depending from an indefinite claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen (US 20080167752 A1), in view of Cotton (US 20050103538 A1).

Regarding claim 24, Jacobsen teaches a downhole tractor mechanism (Fig 1, device 10; the examiner notes that although not explicitly disclosed as being used in a downhole environment, the device 10 of Fig 1, is capable of being deployed in such an environment. Para 0005 discussed in related art being used to “crawl inside pipes” and although not the embodiment relied upon, applicant’s attention is drawn to Para 0040 and Figs 9a-10b. MPEP 2114(II) states “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)” and accordingly the apparatus of the prior art does not need to be explicitly shown as being used in a downhole environment, but merely capable of such a use) comprising: 
an arm (Fig 12, arm 54 to 52; the examiner notes that the embodiment of Fig 1 is being relied upon, however, Para 0024, states “other arrangements of articulated arms can be used as described further below.” The arms of Fig 12 are to be used in the embodiment of Fig 1) radially extendable from a tractor tool body (Fig 12, tractor body is construed as body 62, which is broadly and reasonably construed as a tractor tool body as it is constitutes a portion of the tractor and is a body. Body broadly is defined as “A mass of matter that is distinct from other masses”, see e.g. https://www.thefreedictionary.com/body. The arm portion attached to 12/14 is radially moveable towards/away from the body as defined.); 
a single pivot point (Fig 1, pivot point 20); 
a linkage (Fig 1, linkage 12/14) having a first free end (Fig 1, leftmost side of linkage 12/14 is a free end as it is unattached to other elements to the left) and an opposing second free end (Fig 1, rightmost side of linkage 12/14 is a free end as it is unattached to other elements to the right), and mounted to an extendable end of the arm at the pivot point (Fig 1, the linkage is mounted to the arm at the pivot point 20; Fig 12, this is the extendable end of the arm as it is moveable away from the body 62 via arm portion 52); 
the distance from the pivot point to the first free end differing from the distance from the pivot point to the second free end (Fig 1, the distance from the first and second free ends, as defined above, to the pivot point are different from one another as reasonably conveyed by the drawings.). 
While Jacobsen teaches a generic track (Fig 1, track 14), Jacobsen is silent on the recited particulars of the wheels. 
Cotton teaches a first drive wheel (Fig 4, sprocket wheel 25) mounted to the linkage at the first free end (Fig 4, sprocket wheel 25 is at the first free end of the linkage as would be the result of the modification when incorporated into Jacobsen) and a second drive wheel (Fig 4, sprocket 25’) mounted to the linkage at the second free end (Fig 4, sprocket wheel 25’ is at the second free end of the linkage as would be the result of the modification when incorporated into Jacobsen); 
the first and second drive wheel disposed to contact the inside of a tubular and apply a traction force thereto (Fig 4, Para 0026, “caterpillar tracks e.g. 24,25 engage the inner surface of the liner lining the pipe 30”; the sprockets/drive wheels 25, 25’ in particular would at least be able to indirectly contact the inside of a tubular/surface on which it is being operated and indirectly apply a traction force via the track 24).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jacobsen by using the track system with sprocket wheels as disclosed by Cotton because Jacobsen’s tracks are only disclosed generically without any implementing details that would be required to implement the invention; Cotton provides those structural details that would allow for the track of Jacobsen to be predictably implemented. In other words, the modification would be a combining of prior art elements (implementing the track and sprocket arrangement of Cotton into the generic track of Jacobsen) according to known methods to yield predictable results (to allow for the movement of a track to move an autonomous device).

(Cotton: Fig 4, the drive wheels 25, 25’ are construed as additionally comprising motors 27 and 27’, which are electric see Para 0024).  

Regarding claim 28, Jacobsen as modified further teaches wherein the drive wheels comprise of motors (Cotton: Fig 4, the drive wheels 25, 25’ are construed as additionally comprising motors 27 and 27’, see Para 0024).  

Allowable Subject Matter
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 30 and 31 depend from claim 29. 

The following is a statement of reasons for the indication of allowable subject matter: as discussed in the rejection above Jacobsen (US 20080167752 A1), in view of Cotton (US 20050103538 A1) is the best combination of references available. The examiner has relied on a broad, but reasonable, interpretation of the recited “arm radially extendable from a tractor tool body”. Based on the references available to the examiner, it not be obvious to modify the arm of Jacobsen such that there is a “gear train within the radially extendable arm arranged to transmit power to a gear train within the linkage” and a “gear train within the linkage arranged to transmit power to the drive wheels” without the benefit of impermissible hindsight as recited in claim 29. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE N YAO/Examiner, Art Unit 3676